Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a disassembling apparatus, classified in E04G23/082.
II. Claim 19, drawn to a process of disassembling a structure, classified in F15B15/18.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as process without a pair of pulverizing arms and a pair of metal sheering arms.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least E04G23/082 with a unique text search.
Invention II would not be searched as above and would instead require a search in at least CPC F15B15/18 along with a unique text search.  
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.






During a telephone conversation with Attorney Michael Bujold on 01/04/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-11 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

The term “generally” in claims 7, 10 and 17 is a relative term which renders the claims indefinite. The term “generally” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The terms “longer, lower, shorter and higher” in claim 11 is a relative term which renders the claims indefinite. The term “longer, lower, shorter and higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 18 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takao (JPH02295895A attached NPL, English Machine translation).
Regarding claim 18, Takao disclose a concrete/steel structure disassembling apparatus (paragraph 13), comprising: 
a housing (fig.1: (13)) which has a first housing coupling (fig.1: (10)) which facilitates suspension of the housing from a crane (fig.1: (1)) ; at least one of: 
a concrete/steel pulverizer apparatus comprising a pair of concrete/steel pulverizer arms (fig.1: (24a) and (24b)) for engaging with a desired section of a concrete/steel structure and pulverizing the same; or a metal shearing apparatus comprising a pair of metal sheering arms for engaging with a desired section of a metal and sheering the same; being pivotably supported by a second housing (figs.1-2: the housing (26), the element (26) is pivoted on the element (27)) coupling of the housing movable by a pulverizing piston/cylinder (figs.1-2: (28)); 
the concrete/steel structure disassembling apparatus incorporating a completely independent power module for supplying hydraulic power (fig.1: (19)) to at least one of the concrete/steel pulverizer apparatus and the metal shearing apparatus for controlling operation thereof; and the power module being supported by the housing.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takao (JPH02295895A attached NPL, English Machine translation) in view of Gousuke (JP2003184321A attached NPL, English Machine translation).
Regarding claim 1, Takao disclose a concrete/steel structure disassembling apparatus (paragraph 13), comprising: 
a housing (fig.1: (13)) which has a first housing coupling (fig.1: (10)) facilitating suspension of the housing from a crane (fig.1: (1)); 
a second housing (fig.1: (26)) coupling of the housing supporting a pivotable first body (figs.1-2: (26), the element (26) is pivoted on the element (27)), 
a first piston/cylinder (figs.1-2: (28)) controlling pivoting movement of the pivotable first body relative to the housing, and 

the concrete/steel structure disassembling apparatus incorporating a completely independent power module for supplying hydraulic power (fig.1: (19)) to at least one of the first and the second disassembling apparatuses for controlling operation thereof, and the power module being supported by the housing.  

Takao does not disclose a third housing coupling of the housing supporting a pivotable second body, a second piston/cylinder controlling pivoting movement of the pivotable second body relative to the housing, the pivotable second body facilitating attachment of a second disassembling apparatus thereto;
the power module for supplying hydraulic power to the second disassembling apparatuses.

Gousuke teaches a concrete/steel structure disassembling apparatus (paragraphs 470-490 and 546), comprising:
a housing (fig.5: (24)) which has a first housing coupling facilitating suspension of the housing from a tower (fig.5: (1));
a second housing coupling of the housing supporting a pivotable first body (see fig.5 below), 
a first piston/cylinder controlling pivoting movement of the pivotable first body relative to the housing (see fig.5 below), and 
the pivotable first body facilitating attachment of a first disassembling apparatus (see fig.5 below) thereto;

a second piston/cylinder controlling pivoting movement of the pivotable second body relative to the housing (see fig.5 below), and 
the pivotable second body facilitating attachment of a second disassembling apparatus (see fig.5 below) thereto; and
the concrete/steel structure disassembling apparatus incorporating a completely independent power module for supplying hydraulic power (fig.5: (26)) to at least one of the first and the second disassembling apparatuses for controlling operation thereof, and the power module being supported by the housing.

Both of the prior arts of Takao and Gousuke are related to a concrete/steel structure disassembling apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Takao to have a third housing coupling of the housing supporting a pivotable second body, a second piston/cylinder controlling pivoting movement of the pivotable second body relative to the housing, the pivotable second body facilitating attachment of a second disassembling apparatus thereto, and the power module for supplying hydraulic power to the second disassembling apparatuses as taught by Gousuke, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image1.png
    810
    800
    media_image1.png
    Greyscale
























Regarding claim 2, Takao disclose wherein a suspension member (fig.1: (11)) pivotably couples the first housing coupling to the housing to the crane (fig.1: (1)) to suspend the concrete/steel structure disassembling apparatus from the crane.  

Regarding claim 3, Takao disclose wherein an apparatus piston/cylinder (fig.1: (1)) controls pivoting movement of the suspension member relative to the housing.  

Regarding claim 4, Takao disclose wherein a hydraulic rotator (fig.1: (20)) couples the suspension member to a hook (fig.1: (10)) of the crane, the hydraulic rotator comprises an upper section (fig.1: (9)) which engages with the hook (fig.1: (10)), and a lower section (fig.1: (16)) which is coupled to the suspension member (fig.1: (11)).  

Regarding claim 5, Gousuke teaches wherein a concrete/steel pulverizer apparatus is pivotably connected to the pivotably first body (see fig.5 above) and a metal shearing apparatus is pivotably connected to the pivotably second body (see fig.5 above).  

Regarding claim 6, Gousuke teaches wherein one of a concrete/steel pulverizer apparatus and a metal shearing apparatus (see fig.5 above) is pivotably connected to the pivotably first body and a power module support (see fig.5 above) , which supports the power module, is connected to the pivotably second body (see fig.5 above).  


Regarding claim 7, Gousuke teaches wherein the power module support is pivotably connected to the pivotably second body, via a suspension leg (see fig.5 above), so that the power module support facilitates maintaining the power module in a generally vertical orientation during operation of the concrete/steel structure disassembling apparatus.
 
Regarding claim 8, Gousuke teaches wherein the power module comprises one of a combustion engine or an electric motor, a hydraulic pump which is driven by the one of the combustion engine or the electric motor to generate a supply of hydraulic fluid, a hydraulic oil reservoir coupled to the hydraulic pump, and one of a fuel or a power supply for powering the one of the combustion engine or the electric motor (paragraph 684 and fig.5: (26)).  

Regarding claim 9, Gousuke teaches wherein the power module support is supported by the housing, by a suspension leg (see fig.5 above), and a first end of the suspension leg is supported by the pivotably second body (see fig.5 above) while a second end of the suspension leg extends outwardly away from the housing and supports the power module support which supports the power module (see fig.5 above).  

Regarding claim 10, Gousuke teaches wherein the power module support is pivotably supported by the second end of the suspension leg (see fig.5 above) so that 

Regarding claim 11, having a different length of the suspension members to determine the center of gravity would have resulted from routine engineering practices and it therefore not patentable and would be obvious.
Therefore, Gousuke teaches wherein when the suspension member has a relatively longer total axial length, the concrete/steel structure disassembling apparatus has a lower center of gravity, and when the suspension member has a relatively shorter total axial length, the concrete/steel structure disassembling apparatus has a higher center of gravity.  

Having a different length of the suspension members to determine the center of gravity would have resulted from routine engineering practices and it therefore not patentable and would be obvious.

Regarding claim 12, Gousuke teaches wherein the power module has a radio control receiver which is connected to a control unit of the power module and which communicates with a radio control transmitter located remotely from the concrete/steel structure disassembling apparatus (paragraph 360: a remote control device can be provided at a place away from the tower-shaped structure 1), and the radio control receiver receives radio control signals and the control unit actuates the one of the combustion engine or the electric motor and the hydraulic pump to generate the supply 

Regarding claim 13, Gousuke teaches wherein at least one of the pair of pulverizing arms of the concrete/steel pulverizer apparatus is movable, by a pulverizer arm cylinder, relative to the other pulverizing arm (see fig.5 above).  

Regarding claim 14, Gousuke teaches wherein the concrete/steel pulverizer apparatus comprises a pair of pulverizing arms which are movable, relative to one another, by at least one pulverizing cylinder (see fig.5 above), and the metal shearing apparatus comprises a pair of metal sheering arms which are movable, relative to one another, by at least one metal sheering cylinder (see fig.5 above).   

Regarding claim 15, Gousuke teaches further comprising an emergency release system which is actuatable, during the power failure of the concrete/steel structure disassembling apparatus, to open the pair of concrete/steel pulverizer arms or the pair of metal sheering arms so as to disengage a desired section of a concrete/steel structure (paragraph 360: monitoring means and switches for starting or stopping each means, handles and levers for operating.  

Regarding claims 16 and 17, Takao does not disclose wherein the housing is triangularly shaped the element; and wherein the housing is generally T-shaped.
Having a different shape of the housing would have resulted from routine engineering practices and it therefore not patentable and would be obvious.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the shape of the house of Takao as desired, including triangularly shaped or generally T-shaped, as a matter of routine engineering design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki (JP2013155544A).
Yamazaki disclose a concrete/steel structure disassembling apparatus having a plurality of working tools that can be operated by independent power module (paragraph 22 and figs1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753